Per Curiam:

The defendant in this case was charged with making fifty-six separate sales of intoxicating liquor contrary to law. He was found guilty of the first seven and acquitted of the remainder. He says the verdict is not supported by sufficient evidence, and the witnesses are counted and classified, and their testimony analyzed, as was done, no doubt, in the argument to the jury. From the record, however, it fairly may be inferred that the demeanor of some of the witnesses while testifying had much to do with the effect of their statements. The deportment of the witness while testimony is being given is often indispensable to its valuation. This the record cannot reproduce with the informing effect it had upon the jury. *870Hence the jury’s estimation of the evidence will not be disturbed.
The defendant further says that the testimony bearing on the seven counts was the same as that relating to the other forty-nine, and concludes that the jury was not heedful of the law and evidence. If so, it would seem to be a matter of gratulation, and not of grief, to the defendant.
The judgment of the district court is affirmed.